           Case 2:20-cv-00328-JAD-VCF Document 51 Filed 03/10/21 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
      (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                         DISTRICT OF NEVADA

11   EDWINA BAILEY, individually,                         CASE NO. 2:20-cv-00328-JAD-VCF

12                           Plaintiff,

13   vs.

14   SMITH’S FOOD & DRUG CENTERS, INC.                    STIPULATION AND ORDER TO
     d/b/a SMITH’S FOOD & DRUG #358;                      VACATE SETTLEMENT CONFERENCE
15   KATIE WILSON; THERISA RIDENOUR;                      SO THAT THE PARTIES CAN
     DOES 1 through 100 and ROE                           PARTICIPATE IN PRIVATE
16   CORPORATIONS 1 through 100, inclusive,               MEDIATION ON MAY 11, 2021

17                          Defendants.

18

19            The Court ordered a Settlement Conference for April 16, 2021, at 10:00 a.m. by

20   videoconference.1

21            With the Court’s permission, the parties would like to participate in private mediation in

22   place of the scheduled Settlement Conference.

23            If allowed by the Court, the private mediation is scheduled to occur on May 11, 2021, at 9:00

24   a.m. with the Honorable Stewart Bell (Ret.) at JAMS.

25   ///

26   ///

27
     1
28       ECF No. 49.


     CLAC 6224930.1
        Case 2:20-cv-00328-JAD-VCF Document 51 Filed 03/10/21 Page 2 of 2


 1           IT IS HEREBY STIPULATED AND AGREED by and between R. TODD TERRY, ESQ. of

 2   CHRISTIANSEN LAW OFFICES, Attorneys for Plaintiff, EDWINA BAILEY, and GREGORY A.

 3   KRAEMER, ESQ. of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant SMITH’S

 4   FOOD & DRUG CENTERS, INC., that the Settlement Conference scheduled for April 16, 2021, be

 5   vacated, and the parties will attend private mediation on May 11, 2021.

 6           Respectfully submitted this 10th day of March, 2021.

 7   CHRISTIANSEN LAW OFFICES                             COOPER LEVENSON, P.A.

 8 /s/ R. Todd Terry                                  /s/ Gregory A. Kraemer
   R. TODD TERRY, ESQ.                                GREGORY A. KRAEMER, ESQ.
 9 Nevada Bar No. 6519                                Nevada Bar No. 010911
   810 South Casino Center Boulevard                  3016 West Charleston Boulevard -Suite 195
10 Las Vegas, Nevada 89101                            Las Vegas, Nevada 89102
11 (702)  240-7979                                    (702) 366-1125
   Attorneys for Plaintiff                            Attorneys for Defendant
12 EDWINA BAILEY                                      SMITH’S FOOD & DRUG CENTERS, INC.
   IT IS HEREBY ORDERED that the parties must file a joint status report regarding settlement on or
13 before May 15, 2021.

14 The settlement conference scheduled for April 16, 2021, is VACATED.

15           IT IS SO ORDERED:

16
                                                  ______________________________________
17                                                UNITED STATES MAGISTRATE JUDGE
                                                            3-10-2021
                                                  DATED: ____________________________
18

19

20

21

22

23

24

25

26

27
28

                                                      2
     CLAC 6224930.1
